Title: From George Washington to Clement Biddle, 20 July 1788
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon July 20th 1788

Your favors of the 26th of May, 13th of June and 7th instt are before me; and I believe unacknowledged—The several Articles sent by the Packet came safe, except one of the Wheels belonging to the harrows which was not landed by Captn Ellwood who dropped them at my landing as he passed by in the Night returning. Whether the omission was in him or in putting them on board in Philadelphia I know not.
I am sorry my Herrings are likely to meet so unfavourable a market. If the price should not rise, I could have got what you say those from the head of Elk are selling at, in Alexandria; and am not a little surprized to hear of the deficiency having repacked them (at least ordered them to be so) When they were shipped for Philadelphia.
I beg you will send me 200 wt of single and 100 wt of dble refined Sugar of good quality and a groce of Mr Hairs best bottled Porter if the price of it is not much enhanced by the copius droughts you took of it at the late Procession.
As you have not yet furnished with my account I know not to what amount I stand indebted to you; and it not being my wish to put you to the smallest inconvenience by advancing money for the purchase of articles for my use I pray you to forward the account that I may draw on the Bank of Philadelphia in you favor.
I beg you would be so obliging as to forward the enclosed

letter for General Parsons by the first safe conveyance. I am Dear Sir, Yr Most Obedt Sert

Go. Washington


P.S. Pray send me by the Post 12 yards of Velvet ribbon of the width and equality of the enclosed sample.

